ORDER

PER CURIAM:
AND NOW, this 13th day of November, 2000, a Rule having been entered upon respondent by this Court on September 22, 2000, to show cause why he should not be disbarred and no response having been filed, it is hereby
ORDERED that the Rule is made absolute, Frank E. Little is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.